Citation Nr: 1315999	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  10-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and bronchitis, claimed as due to asbestos or herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2011, the Veteran testified at a personal hearing before a Decision Review Officer at the Waco RO.  A transcript of this hearing was prepared and associated with the claims file.

In November 2012, the Board remanded the claims of entitlement to service connection for a respiratory disability, to include COPD and bronchitis, and an acquired psychiatric disorder, to include PTSD and bipolar disorder, for further development.  While this case was on remand, a rating decision was issued in April 2013 granting service connection for PTSD and assigning a 10 percent disability rating, effective October 10, 2007.  This rating decision constitutes a full grant of the claim of entitlement to service connection for PTSD.  It does not, however, constitute a full grant of the broader claim of entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.  Thus, the claim of entitlement to service connection for an acquired psychiatric disability other than PTSD remains on appeal.  

The development that was requested by the November 2012 Board remand has been completed, and the case has been returned for further appellate review.

The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The preponderance of the evidence is against the finding that the Veteran has a respiratory disability, to include COPD and bronchitis, that had its onset in service or is etiologically related to any incident, disease, or exposure during the Veteran's active service.


CONCLUSION OF LAW

A respiratory disability, to include COPD and bronchitis, was not incurred in or aggravated by active service, to include as a result of exposure to asbestos or herbicides.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in November 2007, prior to the initial adjudication of the Veteran's claim in November 2008, in which the RO advised the appellant of the evidence needed to substantiate his service connection claim, to include as due to herbicide and asbestos exposure.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.   

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, service personnel records, VA medical records, and Social Security Administration records.  All available, identified private medical evidence has been obtained, and VA has received written confirmation of the unavailability of any unobtained private records.  

The Veteran also underwent VA examination in connection with his claim in February 2013.  The Board finds that the resulting VA medical opinion is adequate for the purpose of determining the claim decided herein.  The examination report reflects review of the claims file.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided a diagnosis and etiology opinion and explained the reasons and bases for this opinion.  For these reasons, the Board concludes that the February 2013 VA examination report in this case provides an adequate basis for a decision on the Veteran's claim.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Service Connection 

The Veteran has claimed entitlement to service connection for a respiratory disability, to include COPD and bronchitis.  He contends that this disability is related to his military service, to include as due to herbicide or asbestos exposure. 

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 (2002); 38 C.F.R. § 3.303(a) (2012).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  Moreover, the risk of developing bronchial cancer is increased in current cigarette smokers who have had asbestos exposure.

When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is preservice or post service occupational or other asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in occupations including mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products, such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9.f.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases.  As always, the reasonable doubt doctrine is for consideration in such claims.  In McGinty, the Court also indicated that, while the veteran, as a lay person, is not competent to testify as to the cause of his disease, he is competent to testify as to the facts of his asbestos exposure.  See McGinty, 4 Vet. App. at 432 (1993).

The Board has considered the Veteran's claim that he has a current respiratory disease that developed based on in-service asbestos exposure but finds that the record does not reflect that the Veteran was exposed to asbestos in service.  The Board notes that the Veteran has only ever claimed in-service asbestos exposure on his October 2007 claim form, on which he reported that he was exposed to asbestos on August 28, 1969, and that the source of this exposure was "air born[e]."  However, he expressly denied any known asbestos exposure during his February 2013 VA examination, and nowhere else in the record does the Veteran contend or describe any alleged asbestos exposure.  

Furthermore, the Veteran's service personnel records reflect that he worked as a supply clerk and an armorer in service, neither of which is listed among the occupations that involve exposure to asbestos.  None of the Veteran's reported duties suggest asbestos exposure in service, and his service personnel records do not otherwise reflect that he engaged in any duties that would have exposed him to asbestos.  No in-service or post-service medical evidence contains findings suggesting that the Veteran was exposed to asbestos.  Therefore, exposure to asbestos has not been established and is not conceded, and the Board need not further discuss any assertions of entitlement to service connection based on asbestos exposure.  

The Veteran has also claimed that his respiratory disability may have developed as a result of his in-service exposure to Agent Orange.  Veterans who served in the Republic of Vietnam are presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  'Service in Vietnam' means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service personnel records reflect that his service satisfies the regulatory requirements, and he is thus presumed to have been exposed to Agent Orange.   

Regulations issued pursuant to 38 U.S.C.A. § 1116 stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).  

In the case at hand, COPD is the only current respiratory disability that has been diagnosed.  COPD is not listed as a presumptive disability in 38 C.F.R. § 3.309(e).  Thus, presumptive service connection for COPD based on herbicide exposure is not warranted.

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that a veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

The Board next turns to the question of whether service connection may be granted on a direct basis, to include as directly due to Agent Orange exposure.  The Veteran's service treatment records reflect that his lungs and chest were found to be clinically normal at the time of his September 1966 enlistment and August 1969 separation examinations.  He expressly denied any past or current shortness of breath, pain or pressure in chest, chronic cough, or other symptoms suggestive of a respiratory disability on the September 1966 enlistment and August 1969 separation medical history reports.  His service treatment records reflect that he was treated for acute bronchitis in December 1966.  Otherwise, the Veteran's service treatment records reflect that he never complained of or sought treatment for symptoms associated with a respiratory disorder in service.  

The post-service evidence of record does not suggest the presence of a chronic respiratory disability until approximately 38 years following his separation from service.  Specifically, the claims file contains a July 2007 VA medical record diagnosing the Veteran with COPD following his reports of having some shortness of breath when he walks or climbs, and that he has a mainly dry cough.  No other respiratory disability is diagnosed in the Veteran's VA or other medical records.

The Veteran underwent a VA respiratory conditions examination in February 2013.  The examination report reflects that the examiner reviewed the claims file and  interviewed and physically examined the Veteran.  A pulmonary function test (PFT) was conducted, and the examiner reviewed an April 2011 chest x-ray.  The examiner noted that the Veteran abused tobacco from 1966 to 2008.  In terms of history, the examiner noted that the Veteran was diagnosed with COPD in 2007 and that was a 40-pack per year smoker.  He worked in supply in the military and was an industrial electrician.  He denied any known exposure to asbestos but stated that he had an illness in California Valley that he thought was called "valley fever."  

The VA examiner diagnosed COPD with bullous lesions in the apical portion of the lungs.  She noted that most people with bullous lung disease are cigarette smokers and observed that it is a proven fact that smoking causes the development of bullae and can also cause other pulmonary diseases, such as chronic bronchitis and respiratory bronchitis-associated interstitial lung disease.  She also noted that there have been cases where mine workers and other coal-related workers have contracted the disease.  The Veteran's chest CT and PFT were noted to be consistent with COPD.

The examiner noted that the Veteran was in the military for four years and worked in supply.  He had an acute bronchitis in 1966 which was treated and resolved with no sequelae.  There was no history of asthma or chronic bronchitis infections while in the military.  After service, he worked as an industrial electrician but did not think he had significant asbestos exposure on the job because he was building new buildings and not using asbestos.  In light of the above, the examiner opined that the Veteran's respiratory condition of COPD was due to cigarette smoking and was not as likely as not due to, caused by, or incurred in military service.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In the case at hand, the Board finds that the February 2013 VA examination report is highly probative to the question of whether the Veteran has a current respiratory disability that is linked to his military service.  The Board notes that the VA examiner who conducted this examination possesses the necessary education, training, and medical expertise to provide the requested opinion.  See Cox v. Nicholson, 20 Vet. App. 563, 568 - 570 (2007).  This opinion is based in part on the examiner's personal examination and interview of the Veteran.  The examination report also contains detailed descriptions of the findings on examination and of the Veteran's pertinent medical history.  The report also reflects that the examiner reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  The VA examination report provides a clear diagnosis and persuasive rationale for the etiology opinion, specifically describing the nature of the current disability and the findings and medical principles that justify the negative nexus opinion.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his current COPD and his military service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a layperson, the Veteran is not competent to assert a causal link between any current respiratory disability and service, especially considering that no chronic respiratory disability has manifested for almost four decades following the Veteran's separation from service. 

In summary, the Board finds that a preponderance of the evidence is against finding a link between a current respiratory disability and the Veteran's military service, to include any in-service exposure to asbestos or herbicides.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a respiratory disability, to include COPD and bronchitis, is not warranted. 


ORDER

Entitlement to service connection for a respiratory disability, to include COPD and bronchitis, claimed as due to asbestos or herbicide exposure, is denied.


REMAND

As noted above, the Board had previously remanded a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, for further development.  While the PTSD component of this claim was granted in an April 2013 rating decision, the broader issue of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include bipolar disorder, has not yet been resolved.  

The acquired psychiatric disability claim was not addressed in the April 2013 rating decision granting service connection for PTSD, and it has not been addressed in a supplemental statement of the case following the Board's November 2012 remand.  It is therefore necessary for the Board to remand this claim for the issuance of a supplemental statement of the case.  

This remand pertains to the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD and does not concern the propriety of the 10 percent rating that was assigned for the PTSD in the April 2013 rating decision.  If the Veteran objects to the 10 percent PTSD disability rating, he must initiate and perfect a separate appeal of that particular issue.  

Accordingly, the case is REMANDED for the following action:

Review the record with respect to the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD. If this benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


